Exhibit 10.1

Execution Version

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT, dated as of February 26, 2019 (this “Agreement”), is
by and among Affinion Group, Inc., a corporation organized under the laws of
Delaware (the “Borrower”), each other Loan Party hereto (together with the
Borrower, the “Loan Parties”), the undersigned Lenders constituting the Required
Lenders under the Credit Agreement (as defined below) (the “Supporting Lenders”)
and HPS Investment Partners, LLC as administrative agent and collateral agent
(the “Agent”).

WHEREAS, the Borrower, the other Loan Parties party hereto and the Agent are
parties to (1) the Credit Agreement, dated as of May 10, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (2) the Collateral Agreement, dated as of May 10, 2017 and any
related documents and instruments that serve to grant and provide collateral to
the Agent (as amended, restated, supplemented or otherwise modified from time to
time, and collectively, the “Security Documents” and together with the Credit
Agreement, the “Loan Documents”);

WHEREAS the failure by the Borrower to pay interest on the Loans as required
under the Credit Agreement on February 19, 2019, (the “Interest Payment Date”)
constitutes a Default under the Credit Agreement and will constitute an Event of
Default under Section 7.01(c) of the Credit Agreement if not paid within five
Business Days of the Interest Payment Date will constitute an Event of Default
(the “Specified Default”);

WHEREAS, upon the occurrence of the Specified Default, the Agent, at the request
of the Required Lenders, will have the immediate right to exercise any and all
remedies under the Loan Documents, including, without limitation, (a) charging
default rate interest on all amounts outstanding under the Credit Agreement,
(b) the initiation or continuation of any legal action against any Loan Party
and (c) taking any action permitted under the Loan Documents or applicable law,
(collectively, all such rights and remedies the “Rights and Remedies”);

WHEREAS, the Loan Parties have requested that each of the Supporting Lenders
agree temporarily to forbear in the exercise of their Rights and Remedies solely
to the extent arising from the occurrence and continuation of the Specified
Default, subject to the terms and conditions of this Agreement;

WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings given to them in the Credit Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION I. ACKNOWLEDGMENTS

1.01 Each of the Loan Parties hereby acknowledges and agrees, upon execution and
delivery of this Agreement, but subject to the terms of this Agreement, that:



--------------------------------------------------------------------------------

(a) The recital of facts set forth in this Agreement is true and correct in all
material respects;

(b) An interest payment under the Credit Agreement of $22,235,623.80 was due and
validly owing on the Interest Payment Date by the Borrower. Such interest
payment is not subject to any right of offset, deduction, claim, or counterclaim
in favor of any Loan Party;

(c) The Specified Default (i) will constitute a Default or an Event of Default
under the Credit Agreement without the need for any notice to the Loan Parties,
and (ii) unless timely cured by the Borrower (to the extent possible), and as a
consequence thereof, and subject to and but for the terms of this Agreement, the
Agent, at the request of the Required Lenders will be free to exercise the
Rights and Remedies without the need for any notice to the Loan Parties;

(d) The Loan Parties hereby ratify and affirm the Loan Documents and acknowledge
that the Loan Documents are and shall remain unchanged and in full force and
effect. Loan Parties agree that the Loan Documents constitute valid and binding
obligations and agreements of Loan Parties enforceable by the Lenders and the
Agent against the Loan Parties in accordance with their respective terms;

(e) The Obligations under the Loan Documents are secured by valid, binding,
continuing, enforceable, non-avoidable, perfected first priority Liens on all of
the property (whether tangible, intangible, real, personal or mixed) of the Loan
Parties subject to the Security Documents, whether now existing or hereafter
acquired, in each case, in favor of the Agent for the benefit of the Supporting
Lenders;

(f) Subject to the terms of this Agreement, the Supporting Lenders have not
waived, released or compromised, do not hereby waive, release or compromise, and
may possibly never waive, release or compromise any events, occurrences, acts,
or omissions that may constitute or give rise to any Defaults or Events of
Default, including without limitation the Specified Default, that existed or may
have existed, exist or may presently exist, or may arise in the future, nor does
any Supporting Lender waive any Rights and Remedies, including without
limitation, the right to direct the Agent to commence to exercise the remedy of
foreclosure as to any property pledged as collateral in connection with the Loan
Documents;

(g) The execution and delivery of this Agreement shall not: (i) constitute an
extension, modification, or waiver of any aspect of the Loan Documents;
(ii) extend the terms of the Loans or the maturity date of any of the Loans;
(iii) give rise to any obligation on the part of the Supporting Lenders to
extend, modify or waive any term or condition of the Loan Documents;
(iv) establish any course of dealing with respect to the Loan Documents; or
(v) give rise to any defenses or counterclaims to the right of the Supporting
Lenders to compel payment of the Loans or otherwise enforce their rights and
remedies set forth in the Loan Documents;

 

2



--------------------------------------------------------------------------------

(h) Except as expressly provided herein, the Supporting Lenders’ agreement to
forbear in the exercise of their Rights and Remedies and to perform as provided
herein shall not invalidate, impair, negate or otherwise affect the Agent’s or
Supporting Lenders’ ability to exercise their Rights and Remedies under the Loan
Documents, and otherwise.

SECTION II. FORBEARANCE

2.01 Forbearance. In consideration of the Loan Parties’ agreement of timely and
strict compliance with the terms of this Agreement, and in reliance upon the
representations, warranties, agreements and covenants of the Loan Parties set
forth herein, subject to the satisfaction of each of the conditions precedent to
the effectiveness of this Agreement, from the Agreement Effective Date (as
defined below) until the Termination Date (as defined below), each Supporting
Lender (severally and not jointly) and the Agent (at the direction of the
Supporting Lenders) hereby agrees to forbear (the “Forbearance”) from exercising
(and directing the Agent to exercise) any of the Rights and Remedies under the
Loan Documents or applicable law solely with respect to the Specified Default.

2.02 Forbearance Period. The Forbearance shall commence on the Agreement
Effective Date (as defined below) and continue until the earlier of (a) March 5,
2019 (the “Forbearance Outside Date”) and (b) the date on which any Event of
Termination (as defined below) shall have occurred (the earlier of (a) and (b),
the “Termination Date” and the period commencing on the Agreement Effective Date
and ending on the Termination Date, the “Forbearance Period”). From and after
the Termination Date, the Forbearance shall immediately and automatically
terminate and have no further force or effect, and each of the Supporting
Lenders and the Agent shall be released from any and all obligations and
agreements under this Agreement and shall be entitled to exercise any of the
Rights and Remedies as if this Agreement had never existed, and all of the
Rights and Remedies under the Loan Documents and in law and in equity shall be
available without restriction or modification, as if the Forbearance had not
occurred.

SECTION III. EVENTS OF TERMINATION

3.01 Events of Termination. The Forbearance Period shall automatically terminate
if any of the following events shall occur (each, an “Event of Termination”):

(a) the failure of any Loan Party to comply with any term, condition or covenant
set forth in this Agreement;

(b) other than the Specified Default, there occurs either any Default or Event
of Default under the Loan Documents;

(c) there occurs a Material Adverse Effect after the date hereof;

(d) any Loan Party commences a case under title 11 of the United States Code or
any equivalent;

 

3



--------------------------------------------------------------------------------

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party, or of a substantial part of the property or assets of
any Loan Party, under Title 11 of the United States Code or any equivalent, or
any other federal, state or foreign bankruptcy, moratorium, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of its subsidiaries or for a substantial part of the property or
assets of any Loan Party or (iii) the winding-up or liquidation (other than any
solvent liquidation) of any Loan Party; or

(f) the failure of any representation or warranty made by any Loan Party under
this Agreement to be true and correct in all material respects as of the date
when made, except to the extent such representations and warranties expressly
relate to an earlier date in which case they will be true and correct in all
respects as of such earlier date.

SECTION IV. OTHER AGREEMENTS

4.01 Interest. The Borrower and the Loan Parties agree that during the
Forbearance Period, interest on all Obligations, including unpaid interest and
the full outstanding principal of the Loans, shall accrue at the default rate
set forth in Section 2.13(c) of the Credit Agreement.

4.02 Information. The Loan Parties shall provide to the Advisors:

(a) promptly and in any event within one business day of the occurrence thereof,
written notice regarding the occurrence of any Event of Termination; and

(b) upon verbal or written request of the Advisors, any information that is
reasonably necessary to evaluate the Loan Parties, and to verify the Loan
Parties’ compliance with the terms of this Agreement and the Loan Documents
(other than with respect to the Specified Default), such information shall be
provided to the Advisors as promptly as practicable following the Advisors’
verbal or written request for such information, subject, if applicable, to any
confidentiality agreements in place with the Advisors.

4.03 Release. Each Loan Party (for itself and its Subsidiaries and Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge each of the Supporting Lenders
and the Agent, together with each of their respective Affiliates, and each of
the directors, officers, members, employees, agents, attorneys and consultants
of each of the foregoing (collectively, the “Released Parties”), from any and
all debts, claims, allegations, obligations, damages, costs, attorneys’ fees,
suits, demands, liabilities, actions, proceedings and causes of action, in each
case, whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or

 

4



--------------------------------------------------------------------------------

description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, in each case, on or prior to the date
hereof directly arising out of, connected with or related to this Agreement, the
Credit Agreement or any other Loan Document, or any act, event or transaction
related or attendant thereto, or the agreements of any Supporting Lender or the
Agent contained therein, or the possession, use, operation or control of any of
the assets of any Loan Party. Each Loan Party represents and warrants that it
has no knowledge of any claim by any Releasor against any Released Party or of
any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.

SECTION V. REPRESENTATIONS AND WARRANTIES

In consideration of the foregoing agreements, the Borrower and each other Loan
Party jointly and severally hereby represent and warrant to each Supporting
Lender and the Agent, and each Supporting Lender and the Agent severally but not
jointly hereby represents and warrants to the Borrower and the other Loan
Parties, as follows:

5.01 Such party is duly organized, is validly existing and is not in violation
in any respect of any term of its charter, bylaws or other constitutive
documents; the execution, delivery and performance of this Agreement are within
such party’s power and have been duly authorized by all necessary action; and
such party is voluntarily entering into this Agreement.

5.02 This Agreement constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms.

5.03 No consent or authorization of, filing with, notice to or other act by or
in respect of, any governmental or regulatory authority or any other person is
required in connection with such party’s entry into, and performance of, this
Agreement, except for consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect or which are immaterial
in nature; and the entry into and performance of this Agreement by such party
does not and will not conflict with, or result in the default under, any
material agreement or document of such party, its constituent documents or any
applicable law, regulation or court order, consent or ruling.

5.04 The Borrower represents, as of the date of this Agreement that there are no
Events of Default that have occurred and are continuing under the Loan Documents
other than the Specified Default.

5.05 The parties to this Agreement acknowledge that nothing in this Agreement,
including the presentation of drafts from one party to another, constitutes the
making of an offer to sell or the solicitation of an offer to buy securities or
loans of any kind or the solicitation of a consent or waiver of any rights under
any of the Loan Documents and the entry into this Agreement shall not
constitute, directly or indirectly, an incurrence, a refinancing, an extension
or a modification in any way of any debt or a recapitalization or restructuring
in any way of the obligations of the Loan Parties.

 

5



--------------------------------------------------------------------------------

5.06 The Supporting Lenders and the Agent have not made any assurances
concerning (a) the manner in which or whether any Specified Default may be
resolved or (b) any additional forbearance, waiver, restructuring or other
accommodations.

5.07 The Loan Parties jointly and severally hereby represent and warrant to each
Supporting Lender and the Agent that each of the representations and warranties
in Article III of the Credit Agreement (except for Sections 3.06 and 3.19 of the
Credit Agreement) is true and correct in all material respects, as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date in which case they will be true and correct in all
material respects as of such earlier date.

SECTION VI. RATIFICATION OF EXISTING AGREEMENTS

6.01 During the Forbearance Period, no Supporting Lender may transfer its rights
under the Loan Documents to another party unless (a) the party acquiring such
rights (i) is a Supporting Lender or (ii) agrees in writing to be bound by this
Agreement and enters into the Forbearance Joinder Agreement and (b) such
Supporting Lender promptly notifies the Borrower and the other Supporting
Lenders party hereto and the Agent of such transfer.

6.02 This Agreement shall in no way be construed to preclude any Supporting
Lender from acquiring additional Loans, provided, however, that any such
additional Loans automatically shall be counted as part of the Loans subject to
the terms of this Agreement.

6.03 The Loan Parties, on the one hand, and the Supporting Lenders and the
Agent, on the other hand, hereby acknowledge and agree that, (a) the
relationships between the Loan Parties and the Supporting Lenders are governed
by the Loan Documents and this Agreement, (b) no fiduciary duty or special
relationship is or will be created by any discussions regarding any possible
amendment, waiver or forbearance, (c) the rights and obligations of the
Supporting Lenders and the Agent under this Agreement are several and not joint
and no Supporting Lender or the Agent shall be liable or responsible for
obligations of any other Supporting Lender or the Agent, (d) no Supporting
Lender or the Agent has made to any Loan Party, and no Loan Party has made to
any Supporting Lender or the Agent, any promise, commitment or representation of
any kind or character with respect to any forbearance or other matter as of the
date of this Agreement other than as set forth in this Agreement, (e) no Person
has any obligation to engage in discussions with any other Person after the date
hereof regarding any further forbearance and (f) no Supporting Lender or the
Agent on the one hand, and no Loan Party, on the other hand, has any obligation
under any circumstances to amend, waive, supplement or otherwise modify the
terms of the Loan Documents, offer any discounted payoff of the Loans, refinance
or exchange the Loans, vote or refrain from voting or otherwise acting with
respect to its Loans, extend the forbearance period, grant any other
forbearance, agree to any amendment, supplement, waiver or other modification,
enter into any definitive documentation, or extend any other accommodation,
financial or otherwise, to any Loan Party or any of its Affiliates.

 

6



--------------------------------------------------------------------------------

SECTION VII. MISCELLANEOUS

7.01 Condition Precedent to Effectiveness of this Agreement. This Agreement and
the Forbearance shall become effective only upon satisfaction in full of the
following conditions precedent, unless waived in writing by each of the
Supporting Lenders and the Agent (the date on which such conditions are
satisfied or waived, the “Agreement Effective Date”):

(a) The parties to this Agreement shall have received counterparts of this
Agreement duly executed by the Loan Parties, the lenders constituting the
Required Lenders and the Agent;

(b) Each of the representations and warranties in Article III of the Credit
Agreement (except for Sections 3.06 and 3.19 of the Credit Agreement) is true
and correct in all material respects, as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date
in which case they will be true and correct in all material respects as of such
earlier date; and

(c) Other than the Specified Default, there is no Default or Event of Default
under the Loan Documents.

7.02 Counterparts. This Agreement may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument. Any counterpart delivered by facsimile or by other
electronic method of transmission shall be deemed an original signature thereto.

7.03 Interpretive Matters.

(a) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, and the term “including” is not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection and clause references herein are to this Agreement unless
otherwise specified.

(b) The term “person” as used in this Agreement shall be broadly interpreted to
include, without limitation, any individual, corporation, Borrower, partnership
or other entity.

7.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each party hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the federal and state courts in the Borough of Manhattan, City of New York
for any action, suit, or proceeding arising out of or relating to this Agreement
and the transactions contemplated by this

 

7



--------------------------------------------------------------------------------

Agreement. Each party hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit, or proceeding arising out
of this Agreement in any such court and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit, or proceeding brought in any such court has been brought
in an inconvenient forum.

7.05 Successors and Assigns. This Agreement shall be binding upon each of the
Loan Parties, the Supporting Lenders and the Agent and their respective
successors and assigns, and shall inure to the benefit of each such person and
their permitted successors and assigns.

7.06 Additional Parties. Without in any way limiting the provisions hereof,
additional Lenders may elect to become parties to this Agreement by executing
and delivering to the Borrower a joinder agreement substantially in the form of
Exhibit A hereto (a “Forbearance Joinder Agreement”). Such additional Lender
shall become a Supporting Lender under this Agreement in accordance with the
terms of this Agreement.

7.07 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

7.08 Integration. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Agreement supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Agreement, all of which have become
merged and finally integrated into this Agreement. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Agreement,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Agreement not included or referred to herein and not reflected by a writing
included or referred to herein.

7.09 Jury Trial Waiver. The Loan Parties, the Supporting Lenders and the Agent,
by acceptance of this Agreement, mutually hereby knowingly, voluntarily and
intentionally waive the right to a trial by jury in respect of any litigation
based herein, arising out of, under or in connection with this Agreement and the
Loan Documents or any other documents contemplated to be executed in connection
herewith, or any course of conduct, course of dealings, statements (whether
verbal or written) or actions of any party, including, without limitation, any
course of conduct, course of dealings, statements or actions of any Supporting
Lender or the Agent relating to the administration or enforcement of the Loan
Documents arising out of tort, strict liability, contract or any other law, and
agree that no party will seek to consolidate any such action with any other
action in which a jury trial cannot be or has not been waived.

 

8



--------------------------------------------------------------------------------

7.10 Amendment. This Agreement may only be amended or modified in writing by the
Loan Parties, the Required Lenders and the Agent; provided that the Agent, at
the direction of the Required Lenders, may extend the Forbearance Outside Date
in a writing (including e-mail) to the Borrower.

[Remainder of page intentionally left blank; signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AFFINION GROUP, INC., By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:  

Executive Vice President, Chief

Financial Officer and Chief Operating

Officer

[Guarantor signature pages on file with Borrower]

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Lender signature pages on file with Administrative Agent]

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit A

[FORM OF FORBEARANCE JOINDER AGREEMENT]

[•], 2019

Affinion Group, Inc.

[•]

 

  RE:

Forbearance Agreement

Ladies and Gentlemen:

Reference is made to the Forbearance Agreement dated as of February [•], 2019
entered into between the Loan Parties; the Supporting Lenders party thereto; and
the Agent (such Forbearance Agreement, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Forbearance Joinder Agreement, being the “Forbearance
Agreement”). Any capitalized terms not defined in this Forbearance Joinder
Agreement have the meanings given to them in the Forbearance Agreement.

SECTION I. Joining Obligations Under the Forbearance Agreement. The undersigned
hereby agrees, as of the date first above written, to join and to be bound as a
Supporting Lender by all of the terms and conditions of the Forbearance
Agreement to the same extent as each of the other Supporting Lenders thereunder.
The undersigned further agrees, as of the date first above written, that each
reference in the Forbearance Agreement to a “Supporting Lender” shall also mean
and be a reference to the undersigned, including the making of each
representation and warranty set forth in Section 5 of the Forbearance Agreement.

SECTION II. Execution and Delivery. Delivery of an executed counterpart of a
signature page to this Forbearance Joinder Agreement by telecopier or in .PDF or
similar format by electronic mail shall be effective as delivery of an original
executed counterpart of this Forbearance Joinder Agreement.

SECTION III. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The parties
hereto hereby agree that Sections 7.04 and 7.09 of the Forbearance Agreement
shall apply mutatis mutandis to this Forbearance Joinder Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, [•] By:  

 

  Name:  

 

  Title:  

 

[Signature Page to Forbearance Joinder Agreement]